MEMORANDUM **
Martin Garcia-Viscarra appeals from his guilty-plea conviction and 72-month sentence for conspiracy to possess with intent to distribute methamphetamine in violation of 21 U.S.C. § 846.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Gareia-Viscarra’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Garcia-Viscarra has filed pro se briefs. The government has filed a motion to dismiss the appeal, as well as an answering brief.
Garcia-Viscarra conditionally waived the right to appeal his sentence, with the exception of the district court’s determination of his criminal history category and certain conditions of supervised release. Our examination of the briefs and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), indicate that the appeal waiver is operative. Accordingly, we dismiss the appeal in part. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000).
With regard to Garcia-Viscarra’s conviction, the determination of his criminal history category, and the conditions of supervised release from which he retained the right to appeal, our independent review of *604the record discloses no arguable grounds for relief, and we affirm.
Counsel’s motion to withdraw is GRANTED.
The government’s motion to dismiss is GRANTED in part.
Garcia-Visearra’s pro se motion to compel counsel to address the reasonableness of his sentence is DENIED.
AFFIRMED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.